    Case 4:19-cv-03537 Document 16 Filed on 12/02/19 in TXSD Page 1 of 1

                   UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION



Roxanne Gant                         §
                                     §
versus                               §           Case Number: 4:19−cv−03537
                                     §
The Coca−Cola Company                §


                         Notice of Cancellation

     The Pre−Motion Conference set for 12/2/2019 is CANCELLED.


Date: December 2, 2019
                                                       David J. Bradley, Clerk
